t c memo united_states tax_court david j jarrett petitioner v commissioner of internal revenue respondent docket no 29025-15l filed date charles r markham for petitioner andrea m faldermeyer for respondent memorandum opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code notice_of_determination we must decide whether to sustain the determinations in the notice_of_determination we hold that we will sustain those determinations background the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found at all relevant times including at the time he filed the petition in this case petitioner resided at a certain address in west hollywood california west holly- wood address at all relevant times petitioner was a member of the board_of directors of hollywood arts hollywood arts’ board a tax-exempt_organization formed in that provided arts-based education and development to at-risk runaway and homeless youths in hollywood california the hollywood arts’ board was responsible for the overall policy and direction of hollywood arts the 1when referring herein to the determinations in the notice_of_determination we are not referring to the determination in that notice that petitioner did not have the right to challenge the underlying tax_liabilities the parties agreed before this case was submitted that petitioner has the right to challenge the underlying tax_liabilities however petitioner concedes those liabilities on brief and advances only certain other reasons in support of his position that respondent is precluded from collecting those liabilities 2all rule references are to the tax_court rules_of_practice and procedure all section subtitle and chapter references are to the internal_revenue_code code in effect at all relevant times hollywood arts’ board had final approval authority over the organization’s annual budget none of the members of the hollywood arts’ board received any compensation from date until date petitioner was treasurer of the hollywood arts’ board which was an uncompensated and voluntary but not honorary position as hollywood arts’ treasurer petitioner had access to holly- wood arts’ accounting books_and_records petitioner’s duties in that position included assisting in the preparation of hollywood arts’ budget making hollywood arts’ financial information available to board members and the public filing each calendar_quarter form_941 employer’s quarterly federal tax_return form collecting and paying over to the internal_revenue_service irs taxes under chapter federal_insurance_contributions_act and chapter collection of income_tax at source on wages of subtitle c employment_taxes giving a report at each meeting of the hollywood arts’ board and chairing hollywood arts’ finance_committee 3we shall refer to the taxes imposed by chapter as social_security_taxes and medicare taxes we shall refer to the taxes withheld under chapter as taxes withheld on wages we shall sometimes refer collectively to social_security_taxes and medicare taxes under chapter and taxes withheld on wages under chapter of subtitle c as employment_taxes or trust_fund_taxes 4hollywood arts’ finance_committee was responsible for developing and continued in date petitioner was elected chairman of the hollywood arts’ board for each of the following taxable periods sometimes quarters at issue hollywood arts filed with the irs form_941 on the dates indicated in which it showed the following liability for employment_taxes quarter ended date filed liability shown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure except for dollar_figure with respect to the quarter ended on date and dollar_figure with respect to the quarter ended on date hollywood arts did not pay the employment_tax liability shown in form_941 for any of the quarters at issue before or with the filing of form_941 for each of those quarters continued reviewing the organization’s fiscal procedures developing reviewing and submitting for approval to the hollywood arts’ board the organization’s annual budget and reviewing and submitting each quarter to the hollywood arts’ board a report showing the organization’s income and expenses for each such quarter on date respondent assigned a revenue_officer first revenue_officer to collect the employment_tax liability which hollywood arts had shown in form_941 that it had filed for each of the quarters ended on march june and date sometimes quarters at issue in and which it had not paid and investigate why hollywood arts did not file form_941 for the quarter ended on date first revenue officer’s original assignment in performing that assignment the first revenue_officer determined that not only had hollywood arts not paid its employment_tax liability for each of the quarters ended on march june and date which it had shown in form_941 that it had filed for each of those quarters it also had not paid its employment_tax liability for each of the quarters ended on march june and date sometimes quarters at issue in which it had shown in form_941 that it had filed for each of those quarters consequently the first revenue_officer expanded the first revenue officer’s original assignment to include the quarters at issue in we shall sometimes refer to the irs’ examination of hollywood arts’ employment_tax liability for each of the quarters at issue in and each of the quarters at issue in as hollywood arts’ employment_tax examination as part of hollywood arts’ employment_tax examination the first revenue_officer made entries in a so-called integrated collection services history transcript maintained with respect to hollywood arts those entries described the first revenue officer’s activities during that examination and included notes that that officer had made describing communications held results of the first revenue officer’s investigation comments on any progress made actions taken and the next actions or steps to be taken in date respondent assigned a different revenue_officer second revenue_officer to hollywood arts’ employment_tax examination as part of hollywood arts’ employment_tax examination the second revenue_officer made entries in the integrated collection services history transcript maintained with respect to hollywood arts those entries described the second revenue officer’s activities during that examination and included notes that that officer had made describing communications held results of the second revenue officer’s investi- gation comments on any progress made actions taken and the next actions or steps to be taken the second revenue_officer concluded during the fall of that it would be virtually impossible to collect from hollywood arts any unpaid employment_taxes for the quarters at issue on date the second revenue_officer began an investigation into assessing the so-called trust fund recovery penalty under sec_6672 sec_6672 penalty with respect to those unpaid taxes which he determined totaled dollar_figure as of that date on date the second revenue_officer identified certain officers of hollywood arts including petitioner as potentially liable for the sec_6672 penalty on date the second revenue_officer also issued summonses to bank of america requiring it to produce bank signature cards corporate resolutions bank statements and canceled checks for all of hollywood arts’ bank accounts for the period january through date bank of america summonses for on date the second revenue_officer contacted petitioner by telephone date call and advised him that he would be receiving notice of the bank of america summonses for he also explained to petitioner the sec_6672 penalty when the second revenue_officer attempted to interview petitioner during the date call petitioner declined and indicated that he wanted to consult outside counsel and to reschedule the interview for early thereafter through early date the second revenue_officer contin- ued his investigation as part of the hollywood arts’ employment_tax examination which included his review in date of the documents that he had received that month pursuant to the bank of america summonses for the second revenue_officer concluded on the basis of his investigation that petitioner and rachel romanski ms romanski hollywood arts’ executive director were the only officers of hollywood arts on whom the irs should consider imposing the sec_6672 penalty for each of the quarters at issue the second revenue_officer determined as he continued his investigation in early to issue additional summonses to bank of america requiring it to produce bank signature cards corporate resolutions bank statements and canceled checks for all of hollywood arts’ bank accounts for each of the quarters ended on march june and date bank of america summonses for on date the second revenue_officer prepared for mailing the bank of america summonses for and notices of those summonses addressed to hollywood arts petitioner and ms romanski respectively as of date the second revenue_officer had concluded that it was proper to issue letter number a so-called trust fund recovery penalty letter letter to each of petitioner and ms romanski on date an irs acting group manager t nichter group manager nichter of the group in which the second revenue_officer worked conducted a so-called assessment statute expiration date ased review of the progress of the hollywood arts’ employment_tax examination on date the second revenue_officer prepared and submitted for approval to group manager nichter form_4183 recommendation re trust fund recovery penalty assessment form with respect to each of the quarters at issue sometimes date form_4183 or date sec_6672 penalty recommendation form the date sec_6672 penalty recommendation form showed petitioner’s name and ms romanski’s name under the heading on that form persons against whom the trust fund recovery penalty is being considered on the same date on which group manager nichter received the date form_4183 he approved it on date letter which was addressed to petitioner’s last_known_address petitioner’s letter was mailed to him by certified mail specifically the second revenue_officer mailed to petitioner by certified mail in a 5the date form_4183 also pertained to hollywood arts’ quarter ended on date as discussed below the second revenue_officer did not include that quarter in an attachment form_2751 proposed assessment of trust fund recovery penalty sometimes form to petitioner’s letter that he mailed to petitioner window envelope6 petitioner’s letter which was addressed to him at his west hollywood address as of date petitioner’s west hollywood address was his last_known_address for federal tax purposes attached to the window envelope in which the second revenue_officer mailed to petitioner by certified mail petitioner’s letter was u s postal service usps form_3800 certified mail receipt on which the certified mail tracking number appeared and on which david j jarrett was handwritten after the following preprinted words on that form sent to also attached to the 6because the second revenue_officer mailed petitioner’s letter to petitioner in a window envelope that window envelope did not bear an address label if petitioner’s letter had been folded and placed in the window envelope correctly the west hollywood address of petitioner printed on that letter that the second revenue_officer addressed to him at that address would have been visible through the window in the window envelope 7on date the second revenue_officer mailed by certified mail a separate letter to ms romanski as discussed below the second revenue_officer thereafter determined that ms romanski should not be liable for the sec_6672 penalty 8petitioner’s letter mailed to petitioner at his west hollywood address showed on the first page a few inches to the right and down from petitioner’s name and west hollywood address the following business name and address hollywood arts c o david jarrett hollywood boulevard 3rd floor hollywood ca window envelope in which the second revenue_officer mailed to petitioner by certified mail petitioner’s letter was usps form_3811 domestic return receipt on which petitioner’s west hollywood address was handwritten above petitioner’s handwritten west hollywood address on that usps form hollywood arts was handwritten and below that west hollywood address david jarrett was handwritten petitioner’s letter stated in pertinent part our efforts to collect the federal employment or excise_taxes due from the business named above have not resulted in full payment of the liability we therefore propose to assess a penalty against you as a person required to collect account for and pay over withheld taxes for the above business under the provisions of sec_6672 individuals who were required to collect account for and pay over these taxes for the business may be personally liable for a penalty if the business doesn’t pay the taxes these taxes described in the enclosed form_2751 consist of employment_taxes you withheld or should have withheld from the employees’ wages and didn’t pay or excise_taxes you collected or should have collected from patrons and didn’t pay and are commonly referred to as trust_fund_taxes the penalty we propose to assess against you is a personal liability called the trust fund recovery penalty it is equal to the unpaid trust_fund_taxes which the business still owes the government if you agree with this penalty for each tax period shown please sign part of the enclosed form_2751 and return it to us in the enclosed envelope if you don’t agree have additional information to support your case and wish to try to resolve the matter informally contact the person named at the top of this letter the second revenue_officer within ten days from the date of this letter you also have the right to appeal or protest this action to preserve your appeal rights you need to mail us your written appeal within days from the date of this letter days if this letter is addressed to you outside the united_states the instructions below explain how to make the request you may appeal your case to the local appeals_office the second revenue_officer attached form_2751 to petitioner’s letter in that form respondent proposed inter alia to assess against petitioner as a person responsible the following sec_6672 penalty liability with respect to each of hollywood arts’ quarters at issue 9the sec_6672 penalty liability for each of hollywood arts’ quarters at issue that the second revenue_officer proposed to assess against petitioner reflec- ted payments made after form_941 for each of those quarters had been filed sec_6672 penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure quarter ended total dollar_figure on date the usps returned to the irs the window envelope containing petitioner’s letter that the second revenue_officer had mailed to petitioner on date by certified mail to his west hollywood address the usps had stamped the following on that envelope unclaimed nixie -- return to sender -- attempted -- not known -- unable to forward petitioner did not receive petitioner’s letter consequently he did not have a prior opportunity to contest whether he is liable for the sec_6672 penalty for each of hollywood arts’ quarters at issuedollar_figure 10as discussed below petitioner concedes on brief that he is a responsible_person and that he acted willfully within the meaning of sec_6672 however as also discussed below he disputes for other reasons whether he should be required to pay any unpaid employment_tax liability for each of the quarters at continued on february and date the second revenue_officer inter- viewed ms romanski with respect to her liability for the sec_6672 penalty for each of hollywood arts’ quarters at issue that revenue_officer concluded on the basis of those interviews and noted on date in the integrated collection services history transcript maintained with respect to hollywood arts that ms romanski did not meet what he characterized in that transcript as the responsi- bility and willfulness test of sec_6672 consequently he changed his original conclusion as to ms romanski but not as to petitioner which appeared in the date sec_6672 penalty recommendation form with respect to each of hollywood arts’ quarters at issue ie the date form that he had prepared and submitted to group manager nichter for approval on date and which group manager nichter approved on the same date on date the second revenue_officer noted in the integrated collection services history transcript maintained with respect to hollywood arts that the period of limitations for assessing the sec_6672 penalty for each of hollywood arts’ quarters at issue in was to expire on date that was because he had sent petitioner’s letter to petitioner on date continued issue in on the same date the second revenue_officer also noted the following in that transcript ro revenue_officer may need to do a quick assessment because the ased ie the assessment statute expiration date will expire within days of on date the second revenue_officer consulted internal_revenue_manual irm pt date titled rescission of proposed assessment because he had changed his conclusion as to ms romanski that appeared in the date form_4183 also on date the second revenue_officer submitted a request to group manager nichter for his approval to amend the date form_4183 as to ms romanski only by pre- paring another form_4183 in which he would indicate that ms romanski is not liable for the sec_6672 penalty for each of hollywood arts’ quarters at issue and to prepare and issue to ms romanski letter 1153w proposed trust fund recovery penalty rescission notification letter 1153w the letter that the irs used to rescind any letter that it had previously issued on date the date on which group manager nichter received the second revenue officer’s request for approval to amend the date form_4183 as to ms romanski only and to prepare and issue to her letter 1153w ms romanski’s letter 1153w that group manager approved that request on the same date on which group manager nichter approved the second revenue officer’s request that revenue_officer prepared an amended form_4183 which was amended only insofar as it pertained to ms romanskidollar_figure although the second revenue_officer showed in the amended form_4183 under the heading persons against whom the trust fund recovery penalty is being considered petitioner’s name and ms romanski’s name he also showed under ms romanski’s name the following pertinent language ms romanski is not liable for the tfrp trust fund recovery penalty on date the second revenue_officer signed and submitted form_4183 amended as to ms romanski only to group manager nichter for his approval on the same date that group manager approved that amended form_4183 date amended form on date the second revenue_officer mailed ms romanski’s letter 1153w to ms romanski on date the second revenue_officer requested a quick assessment of the sec_6672 penalty against petitioner for hollywood arts’ quarters pinciteas was of true of the date form_4183 the amended form_4183 pertained not only to the quarters at issue but also to hollywood arts’ quarter ended on date as discussed above the second revenue_officer did not include that quarter in form_2751 attached to petitioner’s letter issue in doing so the second revenue_officer prepared and signed on that date form_2749 request for trust fund recovery penalty assessment pertaining to all six of hollywood arts’ quarters at issue and a separate form_2859 request for quick or prompt assessment form pertaining to each of those six quarters group manager nichter signed each form_2859 on date on date respondent assessed the following sec_6672 penalty against petitioner for each of hollywood arts’ quarters at issue quarter ended sec_6672 penalty total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure also on date respondent mailed form_3552 notice of tax due on federal tax_return to petitioner at his last_known_address ie petitioner’s west hollywood address for each of hollywood arts’ quarters at issue 12the sec_6672 penalty for each of hollywood arts’ quarters at issue that respondent assessed against petitioner on date included interest as provided by law on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy with respect to the respective sec_6672 penalties for hollywood arts’ quarters at issue on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien with respect to the respective sec_6672 penalties for hollywood arts’ quarters at issue on date petitioner submitted form request for collection_due_process or equivalent_hearing form with respect to the notice_of_levy and the notice of lien that he had received respondent assigned a settlement officer to petitioner’s form on date the settlement officer sent petitioner and his authorized representative a letter informing them that respondent’s appeals_office in los angeles appeals_office had received petitioner’s form on the same date the settlement officer sent another letter to petitioner and his authorized representative in which he described the hearing process under sec_6320 and sec_6330 appeals_office hearing and scheduled a telephone appeals_office hearing on date we shall refer to the appeals_office hearing with respect to petitioner’s form as petitioner’s appeals hearing on date petitioner’s authorized representative sent a letter date letter to the settlement officer in which he requested that petitioner’s appeals hearing be conducted through correspondence that representative also proposed in his letter that petitioner mail a check to the settlement officer in an amount that would pay all of the respective unpaid employment_tax liabilities for hollywood arts’ quarters ended on march june and date petitioner’s representative further stated in his date letter to the settlement officer that petitioner did not intend to offer any other collection alternatives during petitioner’s appeals hearing on date the settlement officer responded by letter date letter to petitioner’s authorized representative’s date letter in the date letter the settlement officer provided petitioner and his authorized representative instructions for petitioner’s payment of the respective unpaid employment_tax liabilities for hollywood arts’ quarters ended on march june and date as well as for its quarter ended on date because only a very small amount was unpaid for that quarter the settlement officer also included with his date letter the paperwork for petitioner to complete in order to request a partial_release of the lien that respondent had filed as set forth in the notice of lien in addition to the matters that petitioner’s authorized representative identified in his date letter to the settlement officer petitioner raised the following issues during petitioner’s appeals hearing his underlying liability for the respective sec_6672 penalties for the quarters at issue the validity of the irs’ assessment of those penalties withdrawal of the lien and the appropriateness of the proposed collection actionsdollar_figure as part of his consideration of petitioner’s form and the arguments advanced during petitioner’s appeals hearing the settlement officer reviewed petitioner’s letter and its mailing envelope he also reviewed irs tran- scripts and verified that the address on petitioner’s letter was petitioner’s last_known_address as of date the settlement officer verified that the irs mailed petitioner’s letter to petitioner’s last_known_address via certified mail on date and that the usps had marked that letter unclaimed and had returned it to the irs on date as part of his consideration of petitioner’s form and the arguments advanced during petitioner’s appeals hearing the settlement officer considered 13at no point during the appeals_office hearing did petitioner’s authorized representative argue that the second revenue_officer failed to exercise due diligence by not taking additional steps to notify petitioner of the proposed assessment of the sec_6672 penalties for the quarters at issue after the usps returned to the irs as unclaimed petitioner’s letter 132_tc_301 and concluded that pursuant to that case the assessments that the irs had made for all of the quarters at issue were valid regardless of whether petitioner received petitioner’s letter the settlement officer also considered as part of his consideration of peti- tioner’s form and the arguments advanced during petitioner’s appeals hearing petitioner’s arguments that petitioner was not a willful or responsible_person subject_to the sec_6672 penalty and that he satisfied the exception under sec_6672 sec_6672 exception from that penalty for members of the board_of directors of tax-exempt organizations who are volunteers as part of his consideration of petitioner’s form and the arguments advanced during petitioner’s appeals hearing the settlement officer reviewed the documents in the irs’ administrative record relating to hollywood arts’ employment_tax examination including its canceled checks and bank statements and notes of interviews with certain employees of hollywood arts after his consideration of petitioner’s arguments and his review of pertinent law and certain information that petitioner had provided the settlement officer determined that petitioner was not permitted to dispute his underlying liability for the respective sec_6672 penalties for the quarters at issue that was because according to the settlement officer petitioner had had a prior opportunity to dispute that underlying liability when the irs had mailed him petitioner’s letter the settlement officer also determined after his consideration of petitioner’s arguments and his review of the irs’ administrative record pertaining to petition- er’s liability for the respective sec_6672 penalties for the quarters at issue and pertinent law that the period of limitations for the irs’ assessment of the respec- tive sec_6672 penalties for the quarters at issue in was extended to date because the irs had mailed petitioner’s letter to him on date consequently according to the second revenue_officer the irs’ assessment on date of those penalties for the quarters at issue in was timely in addition the settlement officer determined as a result of his consideration of petitioner’s arguments and his review of pertinent law and certain information that petitioner had provided that petitioner did not qualify for the sec_6672 exception and did not provide any information to support withdrawal of the notice of lien filed as set forth in the notice of lien and did not satisfy the criteria prescribed in sec_6323 for withdrawal of a notice of lien on date the appeals_office issued to petitioner the notice_of_determination sustaining the filing of the lien and the proposed levy with respect to the respective unpaid sec_6672 penalties for the quarters at issuedollar_figure the notice_of_determination stated in pertinent part summary of determination you had a prior opportunity to appeal the proposed assessment of the trust fund recovery penalty therefore we are unable to consider it again per sec_6330 you also declined to offer any collection alternatives stating that you weren’t liable therefore we are unable to offer any to you the filing of the notice_of_federal_tax_lien is sustained as is the proposed levy by collection an attachment to the notice_of_determination stated in pertinent part summary and recommendation you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 and sec_6330 following the receipt of letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the letter was issued by the field collection office in los angeles ca which issued the notice on date with a deadline to file a request for the cdp hearing of date you also received a letter final notice - notice_of_intent_to_levy and your notice of your right to a hearing from the same santa barbara field collection office the letter was dated date and by law you had until date to file a request for a cdp hearing your form requesting a cdp hearing was received date therefore it was a timely request since it was submitted by the due_date stated on the letter and within the deadline of the l-1058 14as of the date on which respondent issued the notice_of_determination petitioner had not entered into an installment_agreement to satisfy the respective unpaid sec_6672 liabilities for the quarters at issue on your request for a cdp hearing you specifically stated that you are not proposing any collection alternatives a conference was held at your request via correspondence you r final communication stated that you are not raising any collection alternatives because you disagreed with the liability issue for the periods ending date and date however you did state that you would be paying the other two periods in full within days you requested a statement as to the balance due on these liabilities a check of our internal computer systems indicates that the periods that you intend on paying have the following balances due as of date you did not propose any collection alternatives because you stated that you were not liable for the trust fund recovery penalty a review of the administrative file indicates that you had a prior opportunity to claim appeal sic the proposed assessment but you failed to do so in addition you sic a review of the file clearly indicates that you are a responsible_person and that you willfully failed to pay over the trust_fund_taxes the details of my findings are outlined below therefore the proposed levy action by collection is sustained and as is sic the filing of the notice_of_federal_tax_lien nftl brief background the tax_liability resulted when you were assessed the trust fund recovery penalty tfrp sic a non-profit organization called hollywood arts hollywood arts was engaged in arts education job readiness programs and industry internships to homeless individuals you served as the chairman of the organization hollywood arts has now closed its doors originally your case was assigned to another settlement officer upon the reassignment of the settlement officer your case was subsequently transferred to me on date i mailed a substantial contact letter to you and your representative on date i received a voice mail message from your representative stating that he wanted to have a conference by correspondence after numerous exchanges of faxes and letters that process has now ended based upon the facts below i find that you are liable for the tfrp and since you have declined to submit any collection alternatives i am therefore required to sustain the filing of the nftl and the proposed levy action by collection discussion and analysi sec_1 verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken or proposed were appropriate under the circumstances i have verified through transcript analysis that the assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 the notice_of_federal_tax_lien nftl was filed on date and as required by sec_6320 you were mailed a copy of the nftl and a letter advising you of your right to file a request for a cdp hearing i have verified the collection_period allowed by statute to collect the tax has been suspended by the appropriate computer code for the tax periods at issue there is no office sic in compromise or installment_agreement pending or currently in effect there is also no pending innocent spouse request there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time of the cdp_notice i have had no prior involvement with you concerning the applicable tax periods before this cdp case collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by you a challenges to the existence of amount of liability you challenged the liability in a number of ways assessment not within the statutory period - you stated that the assessments were sic made on date were illegal because that sic authority for making the assessments expired on date per internal_revenue_code sec_6672 however sec_6672 clearly states that the statute for making the assessments won’t expire until at least days after the mailing of the letter-1153 proposing the assessment in this instance the letter-1153 was not mailed until date therefore the assessment statute expiration date ased would not have expired until date the assessments were lawfully and timely made you also claimed that you did not receive proper notification of the proposed assessments a review of our internal records indicated that the letter was mailed to your last_known_address on date this is the address of that was you r official address of record at the time the letter was and it has been your official last_known_address in it still is you r current address of record the letter-1153 was mailed via certified mail the physical envelope is clearly marked unclaimed and it was returned to the irs on date with regard to the non-receipt of the letter-1153 you stated that since you didn’t receive the letter that it wasn’t valid however the very court case that you cite mason v commissioner 132_tc_14 sic stated our finding that petitioner mason did not receive the letter did not invalidate the trust fund penalty assessment you have stated that the irs shouldn’t have assessed the tfrp against you because you were an unpaid volunteer member of a board_of a non-profit organization policy statement a key condition of this statement is that the volunteer did not participate in the day-to-day or financial operations of the organization however a review of the financial documents indicated that you were not only involved in the day-to-day operations but you were one of the key decision makers in fact your representative stated that they had a rubber stamp made of your signature just in case you weren’t in the office clearly you were involved in a day-to-day operation of the business even though there was ample evidence to decline to consider your liability in this matter i still reviewed the tfrp file you took the position that you were merely an unpaid volunteer who was not involved in the day-to-day operation of the business however a review of the file indicated that you held the title of chairman the record also reflects that you signed checks on behalf of the corporation during the unpaid quarters in question furthermore the bank statements indicate that sufficient funds were in place had you elected to pay the delinquent tax_liabilities there are statements from other employees in the file indicating that you had the control_over the money finance s and the hiring and firing of employees your representative stated that there was a rubber stamp made of a signature what was used to sign a lot of the checks and tax returns since you’ve indicated that you were just an unpaid volunteer of the charity why would there have been a necessity to have a rubber stamp made of your signature in view of the above facts i came to the conclusion that you would have been deemed to be liable for the tfrp even if you could have raised the issue considering that you declined an early opportunity to do so b collection alternatives offered by taxpayer initially you stated that you weren’t interested in any collection alternatives since you didn’t owe the tax while you still have taken the same position with regard to the two large unpaid liabilities you have stated stated sic that the collection alternative is to full pay the smaller amounts owed within days of date the date of your last communication with this office since you had been advised in a letter fax dated date that any portion of the tax_liability could be paid off at any time no payment has been received by either this office or the revenue_officer for these amounts therefore there is no need to delay any further the moving forward of this case per your request the amounts that are currently owed are listed below type of tax trust fund recovery penalty trust fund recovery penalty trust fund recovery penalty trust fund recovery penalty trust fund recovery penalty trust fund recovery penalty_period total due balance due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure you have declined to consider any collection alternatives for the periods ending and because you stated that in your opinion you are not liable for these periods you have also stated that the other four periods will be paid_by your sic within days therefore there is no further action to be done by this office with regard to your requests c lien withdrawal i considered whether any of the criteria for allowing withdrawal of the lien existed in your case sec_6323 allows the withdrawal of a filed nftl without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability or with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta and the united_states a nftl may be withdrawn in connection with the taxpayer entering into an installment_agreement but as described above you do not qualify for an installment_agreement mo r eover there is nothing else in the administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional information that indicates the withdrawal of the filed nftl should be considered e other issues that you raised you have requested that we have sic issue a partial lien release with regard to the nftl that’s of record as was explained to you in the letter fax dated date appeals neither records nor releases nftl’s you were sent publication on how to apply for a certificate of release along with publication which advised you where such application should be sent balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary i balanced the competing interest in finding the filing of the nftl appropriate as well as the proposed levy you have proposed payment in full of some of the liabilities but payment has not been received yet you have stated also that you are still of the opinion that you are not liable for the tfrp in spite of the evidence to the contrary retaining the nftl balances the need for efficient collection against your concern that it be no more intrusive than necessary the filing of the nftl is sustained as is the proposed levy discussion we start by summarizing applicable provisions of the code and pertinent caselaw that will be helpful in our consideration of the parties’ respective positions with respect to the irs’ assessment of the sec_6672 penalties at issue which the appeals_office determined in the notice_of_determination is valid an employer is required to withhold or collect from an employee’s wages and thereafter pay over to the federal government government the employ- ee’s share of social_security_tax see sec_3101 sec_3102 medicare_tax see sec_3101 sec_3102 and federal_income_tax see sec_3402 sec_3403 federal taxes that an employer withholds from an employee’s wages are held to be a special fund in trust for the united_states sec_7501 conse- quently they are known as trust_fund_taxes see 132_tc_21 ndollar_figure one of the means of ensuring that the employer collects and pays over to the government the trust_fund_taxes is sec_6672 see 1_f3d_932 9th cir sec_6672 provides in pertinent part any person required to collect truthfully account for and pay over any_tax who willfully fails to collect such tax or truthfully account for and pay over any_tax shall be liable to a penalty equal to the total amount of the tax not collected or not accounted for and paid over as pertinent here sec_6671 provides that the sec_6672 penalty is to be paid upon notice_and_demand by the commissioner of internal revenue commissioner and is to be assessed and collected in the same manner as taxes liability for the sec_6672 penalty may be imposed upon any respon- sible person who acted willfully in failing to collect or pay over withheld taxes 961_f2d_867 9th cir a respon- sible person is one who has the ‘final word as to what bills should or should not be paid and when ’ purcell f 3d pincite quoting 250_f2d_312 9th cir failure to collect or pay over withheld taxes is willful when it results from a ‘voluntary conscious and intentional act to prefer other creditors over the united_states ’ id pincite quoting davis f 2d pincite the liability of a responsible_person for the sec_6672 penalty is separate and distinct from the underlying trust fund tax_liability of an employer see 68_f3d_315 9th cir aff’g on this point rev’g and remanding on other points tcmemo_1993_370 mason v commis- sioner t c pincite solucorp ltd v commissioner tcmemo_2013_118 at however the irs collects the total amount of the underlying trust fund tax_liability only once see 138_tc_348 to ensure that the total amount of the underlying trust fund tax_liability is collected only once the irs cross-references payments against the trust fund tax_liability of an employer and payments against the sec_6672 penalty liability of a responsible_person see irm pt date and those payments ultimately reduce the amount of the sec_6672 penalty liability of each responsible_person see weber v commissioner t c pincite petitioner states on brief t he petitioner will only be raising the issues of whether or not the petitioner is not liable due to an improper notice or other procedural defect in the section assessment process the petitioner is not going to be contesting liability on the basis of personal willfulness or respon- sibility we conclude that petitioner concedes on brief that he is a responsible_person and that he acted willfully within the meaning of sec_6672 a and that he is not contesting under sec_6330 the existence or the amount of the underlying liability for the respective sec_6672 penalties for the quarters at issue in and the quarters at issue in petitioner also states on brief that the respective sec_6672 penalties for the quarters at issue in have now been paid in full that he considers them moot and will raise no issues in regards to them with respect to either liability or procedurally and that he does not consider them to be at issue and will therefore not address them further petitioner added the following footnote to these 15petitioner does not take the position on brief as he did during petitioner’s appeals hearing that he qualifies for the sec_6672 exception we conclude that petitioner has abandoned taking any such position here statements this is not meant to preclude the court from addressing in any of its findings if it sees fit we are unwilling to allow petitioner to concede and abandon any argument regarding the sec_6672 penalties for the quarters at issue in and then in the same breath so to speak to place those penalties at issue if the court were to decide to ignore petitioner’s concession of and abandonment of any argument with respect to those penalties we conclude that petitioner has conceded and abandoned advancing any argument with respect to any of the respective sec_6672 penalties for the quarters at issue in we shall not consider those penalties or decide any questions that might remain with respect to them on brief petitioner sets forth the following issues for us to decide regarding the respective sec_6672 penalties for the quarters at issue in can respondent meet its burden_of_proof with the stipulated evidence that the do notice was correctly mailed to the petitioner’s last_known_address on february 4th assuming arguendo that the do notice can be shown to have been mailed to the last_known_address does respondent’s revenue_officer incur any additional responsibility to perform any additional actions as reasonable diligence when the certified mail was returned to him unclaimed on date what is the consequence to the respondent when the revenue_officer issues letter do before receiving approval from the group manager in apparent violation of sec_6751 although managerial approval was received subsequent to the proposal was the trust fund recovery assessment made on date valid with respect to the tax_year it is petitioner’s position that we should not sustain the determinations in the notice_of_determination that is because according to petitioner the second revenue_officer did not mail petitioner’s letter to his last_known_address petitioner’s last_known_address contention the second revenue_officer did not exercise due diligence by taking additional steps to notify petitioner about the proposed assessment of the respective sec_6672 penalties for the quarters at issue in after the usps returned to the irs as unclaimed petitioner’s letter petitioner’s due diligence contention and the period of limitations prescribed by sec_6672 had expired as of date the date on which the irs assessed the respective sec_6672 penalties for the quarters at issue in petitioner’s statute_of_limitations contention in the event that we were to agree with petitioner’s last_known_address contention petitioner’s due diligence contention and or petitioner’s statute_of_limitations contention petitioner maintains that the notice_of_determination and the irs’ assessment of the respective sec_6672 penalties for the quarters at issue in are invalid and that consequently we should reject the determinations in that notice to sustain the notice of lien and the notice_of_levy with respect to those quarters petitioner also advances a fourth contention on brief that the irs did not comply with the requirements of sec_6751 petitioner’s sec_6751 contention dollar_figure in the event that we were to agree with petitioner’s sec_6751 contention petitioner does not offer his view as to the consequence of the irs’ failure to comply with sec_6751 instead he states on brief petitioner is clearly aware that this approval required by sec_6751 was obtained subsequent to the issuance of the proposed assessment of the sec_6672 penalty and perhaps the technical violation of section b if there is one at all is no more than a ‘foot fault’ however petitioner does wish to raise it we review for abuse_of_discretion petitioner’s contentions none of which places at issue the existence or the amount of the underlying liability for the respective sec_6672 penalties for the quarters at issue in see 144_tc_40 114_tc_604 16we shall sometimes refer collectively to petitioner’s last_known_address contention petitioner’s due diligence contention petitioner’s statute_of_limitations contention and petitioner’s sec_6751 contention as petitioner’s contentions 114_tc_176 an abuse_of_discretion occurs when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we consider first petitioner’s last_known_address contention in order to impose a sec_6672 penalty sec_6672 requires the irs to notify the taxpayer in person or in writing by mail to an address as determined under sec_6212 that the taxpayer will be subject_to an assessment of that penalty pursu- ant to sec_6212 a notice_of_deficiency mailed to a taxpayer’s last_known_address is valid even if the taxpayer never receives that notice see eg 81_tc_42 in cases like the present case involving the sec_6672 penalty the irs mails letter to the taxpayer see mason v commissioner t c pincite pursuant to sec_6672 which incorporates the mailing address require- ments of sec_6212 and the caselaw thereunder letter mailed to a taxpayer’s last_known_address is valid even if the taxpayer never receives that letter see mason v commissioner t c pincite the commissioner bears the burden of showing the proper mailing of the notice_of_deficiency see 94_tc_82 and the commissioner’s production of a properly completed usps certified mail list will result in the presumption of the proper mailing of that notice see 724_f2d_808 9th cir however the commissioner is not required to produce a usps certified mail list if the commissioner produces evidence that is otherwise sufficient to establish proper mailing see coleman v commissioner t c pincite where the existence of a notice_of_deficiency is not in dispute the commissioner must show only the actual timely mailing of the notice_of_deficiency see id we concluded in mason v commissioner t c pincite that w hen a letter is mailed the commissioner must follow the same mailing procedures that are provided for notices of deficiency in sec_6212 and that the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address should be sufficient to establish that the commis- sioner properly sent a letter in the present case the parties stipulated that on date petition- er’s letter was mailed to petitioner’s last_known_address parties’ last_known_address stipulation in total disregard of that stipulation petitioner takes the position on brief that petitioner’s letter was not mailed to petitioner’s last known addressdollar_figure rule e provides that a stipulation is to be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless we otherwise permit or those parties otherwise agree rule e further provides that we will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that we may do so where justice requires we have concluded that w ith ‘justice’ as our standard we do have broad discretion to determine under rule e when it is appropriate to set_aside a stipulation lovenguth v commissioner tcmemo_2007_70 wl at however we have also concluded that our discretion in setting aside a stipulation under rule e is tempered by the importance of making 17in support of his contention on brief that petitioner’s letter was not mailed to petitioner’s last_known_address not only does petitioner ignore the parties’ last_known_address stipulation he also advances certain arguments which rely on certain alleged facts that are not established by the record and which speculate about certain other alleged facts that also are not established by the record in addition in support of petitioner’s last_known_address contention petitioner misstates on brief the requirements of sec_6212 and misapplies certain caselaw finally petitioner argues on brief that respondent has not satisfied respondent’s burden of showing that the second revenue_officer mailed petitioner’s letter to his last_known_address on the record before us we reject the arguments described in this footnote that petitioner makes in support of petitioner’s last_known_address contention stipulations stick--we enforce stipulations unless not just ‘injustice ’ but ‘manifest injustice’ would result id in exercising our discretion under rule e we may consider factors that might not be sufficient to upset a contract id at that is to say something less than a contractual defense is a permissible ground for letting one party to a pretrial stipulation out of his agreement id based upon of our examination of the entire record before us we find that justice does not require us to set_aside the parties’ last_known_address stipulation our examination of that record did not disclose any evidence that contradicts that stipulation let alone clearly contradicts that stipulation cf 93_tc_181 to the contrary we have found facts on the basis of the record that are consistent with and that totally support the parties’ last_known_address stipulation on the record before us and pursuant to applicable sections of the code and apposite caselaw we reject petitioner’s last_known_address contention we turn next to petitioner’s due diligence contention petitioner maintains that the second revenue_officer should have taken additional steps to notify petitioner about the proposed assessment of the sec_6672 penalties for the quarters at issue in after the usps returned to the irs as unclaimed petition- er’s letter dollar_figure in advancing that argument petitioner relies on 547_us_220 769_f2d_1376 9th cir aff’g tcmemo_1984_98 and 744_f2d_674 9th cir rev’g tcmemo_1983_52 we find those cases to be materially distinguishable from the instant case and petitioner’s reliance on them to be misplaced petitioner’s due diligence contention not only relies on inapposite caselaw it also fails to acknowledge and apply applicable caselaw that rejects that con- tention as discussed above pursuant to sec_6672 which incorporates the mailing address requirements of sec_6212 and the caselaw thereunder letter mailed to a taxpayer’s last_known_address is valid even if the taxpayer never receives that letter as the court_of_appeals for the ninth circuit the court to which an appeal in this case would normally lie concluded in 857_f2d_676 9th cir aff’g on other grounds 88_tc_1042 involving a notice_of_deficiency 18respondent argues that petitioner did not raise petitioner’s due diligence contention during petitioner’s appeals hearing and that therefore respondent could not have abused respondent’s discretion in failing to consider any such contention we agree for the sake of completeness we nonetheless address petitioner’s due diligence contention under sec_6212 validity of the notice turns on whether the irs used the last_known_address when the notice was mailed nothing in the statute suggests that the irs is obligated to take additional steps to effectuate delivery if the notice is returned indeed a notice mailed to the last_known_address is sufficient even if it is never received wallin f 2d pincite consequently we do not believe that 685_f2d_309 9th cir imposes a duty_of reasonable diligence beyond the time that the notice is mailed we also rejected an argument similar to petitioner’s due diligence con- tention in hickey v commissioner tcmemo_2009_2 wl at there the taxpayer argue d that the assessment of the trust fund recovery penalty was improper because he did not receive the notice the irs sent to him and because the irs made no further effort to notify him of the proposed assessment after the usps returned the unclaimed notice to the irs id in rejecting that argument we relied on sec_6672 which incorporates the mailing requirements of sec_6212 and caselaw thereunder see id at on the record before us and pursuant to applicable sections of the code and apposite caselaw we reject petitioner’s due diligence contention we consider now petitioner’s statute_of_limitations contention petitioner maintains that the period of limitations prescribed by sec_6672 had expired when the irs assessed on date the respective sec_6672 penalties for the quarters at issue in although not altogether clear it appears that peti- tioner’s support for that conclusion is his contention that the second revenue_officer did not mail petitioner’s letter to petitioner’s last_known_address we have rejected petitioner’s last_known_address contention a fortiori we reject petitioner’s statute_of_limitations contention for the sake of completeness we explain briefly why the period of limita- tions for assessing the respective sec_6672 penalties for the quarters at issue in had not expired as of date the date on which the irs assessed those penalties pursuant to sec_6672 the period of limitations for assessing the respective sec_6672 penalties for the quarters at issue in generally is the three-year period prescribed by sec_6501 sec_6672 extends that three-year period if a notice described in sec_6672 is delivered in person or is mailed to a taxpayer’s last_known_address before the period of limitations prescribed by sec_6501 expires without regard to sec_6672 in that event and as pertinent here pursuant to sec_6672 the period of limitations prescribed by sec_6501 will not expire before the date days after the date on which the notice described in sec_6672 was delivered in person or mailed to a taxpayer’s last_known_address the period of limitations under sec_6501 for assessing any_tax imposed by the code begins running when the return required to be filed by the taxpayer is filed as pertinent here sec_6501 provides that where a return for a period ending with or within a calendar_year with respect to tax under chapter federal_insurance_contributions_act or chapter collection of income_tax at source on wages of subtitle c is filed before april of the succeeding calendar_year that return will be considered filed on april of that succeeding calendar_year hollywood arts was obligated to report in form_941 its respective employ- ment taxes under chapter sec_21 and sec_24 of subtitle c for each of the quarters at issue in ie the quarters that ended on march june and date hollywood arts was required to file form_941 for each of those quarters by no later than the end of the month following each such quarter see sec_6011 sec_6071 sec_31_6011_a_-4t a temporary employment_tax regs fed reg date sec_31_6071_a_-1 employment_tax regs hollywood arts filed timely form_941 for each of the quarters that ended on march and date it filed late on date form_941 for the quarter that ended on date pursuant to sec_6501 form_941 that hollywood arts filed for each of the quarters ended on march june and date is a return that is deemed filed on date we conclude that the period of limitations prescribed by sec_6501 for assessing hollywood arts’ employment_taxes imposed by chapter sec_21 and sec_24 of the code would have expired on date we further conclude that the period of limitations for assessing the sec_6672 penalties for the quarters at issue in also would have expired on date without regard to sec_6672 see sec_6671 we have found that on date the second revenue_officer mailed to petitioner by certified mail petitioner’s letter which was addressed to petitioner’s last_known_address we hold that pursuant to sec_6672 the three-year period of limitations prescribed by sec_6501 for assessing the sec_6672 penalties for the quarters at issue in which would have expired on date without regard to sec_6672 did not expire before date the date which i sec_90 days after the date ie date on which petitioner’s letter the notice described in sec_6672 was mailed to his last_known_address respondent assessed petitioner’s sec_6672 penalties for the quarters at issue in on date we hold that the period of limitations for assessing against petitioner the respective sec_6672 penalties for the quarters at issue in had not expired as of the date on which respon- dent assessed those penalties on the record before us and pursuant to applicable sections of the code we reject petitioner’s statute_of_limitations contention we consider finally petitioner’s sec_6751 contention however we address initially respondent’s position regarding the application of that section in this case it is respondent’s position that in a sec_6320 or sec_6330 matter involving a sec_6672 penalty it is not necessary under sec_6330 that the appeals officer verify that the irs complied with sec_6751 that is because according to respondent sec_6751 does not apply to a sec_6672 penalty respondent further maintains that if we were to determine that sec_6751 applies to a sec_6672 penalty the record establishes that the irs complied with sec_6751 before it assessed on date the respective sec_6672 penalties for the quarters at issue in we need not determine whether respondent is correct that sec_6751 does not apply to a sec_6672 penalty that is because as explained below we find on the record before us that the second revenue_officer did not abuse his discretion in concluding in the notice_of_determination that t he requirements of applicable law or administrative procedures have been met and the actions taken or proposed were appropriate under the circumstances see blackburn v commissioner t c __ date our discussion below assumes that sec_6751 applies to a sec_6672 penalty we begin our explanation of our finding that the second revenue_officer did not abuse his discretion in concluding in the notice_of_determination that t he requirements of applicable law or administrative procedures have been met and the actions taken or proposed were appropriate under the circumstances by address- ing petitioner’s sec_6751 contention according to petitioner the do petitioner’s letter was dated and sent date while the approved form_4183 that respondent includes as exhibit 17-r was dated april 4th petitioner is clearly aware that this approval was obtained subsequent to the issuance of the proposed assessment of the penalty in petitioner’s letter and perhaps the technical violation of section b if there is one at all is no more than a foot fault sec_6751 provides that n o penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination it is apparent that petitioner’s sec_6751 contention is based on his assumption 19pursuant to the parties’ request we ordered petitioner to file a seriatim opening brief respondent to file a seriatim answering brief and petitioner to file a seriatim reply brief petitioner and respondent filed a seriatim opening brief and a seriatim answering brief respectively petitioner filed a notice of intent not to file a seriatim reply brief petitioner does not contend that under sec_6751 group manager nichter is not the immediate supervisor of the second revenue_officer we conclude that petitioner has abandoned advancing any such argument that under sec_6751 the so-called initial determination of the assessment of a sec_6672 penalty that requires approval by the immediate supervisor of the individual making such determination is letter the letter that the irs uses to propose the assessment of a sec_6672 penalty against a responsible_person just as we concluded that we need not determine whether respondent is correct that sec_6751 does not apply to a sec_6672 penalty we conclude that we need not determine whether petitioner is correct that under sec_6751 the initial determination of the assessment of a sec_6672 penalty is letter that is because we find on the record before us that the supervisor’s approval that sec_6751 requires took place before the second revenue_officer mailed by certified mail on date petitioner’s letter addressed to him at his last_known_address our discussion below assumes not only that sec_6751 applies to a sec_6672 penalty but also that under sec_6751 the initial determination of the assessment of a sec_6672 penalty that requires approval by the immediate supervisor of the individual making such determination is letter in advancing petitioner’s sec_6751 contention petitioner relies on brief20 only on form that respondent includes as exhibit 17-r which was dated april 4th petitioner ignores on brief the date form_4183 that we found the second revenue_officer had prepared and that group manager nichter had approved on date before that officer mailed by certified mail on date petitioner’s letter which was addressed to petitioner’s last_known_address the date form_4183 showed petitioner’s name and ms romanski’s name under the heading on that form persons against whom the trust fund recovery penalty is being considered the second revenue_officer attached form_2751 proposed assessment of trust fund recovery penalty to petitioner’s letter in that form respondent proposed inter alia to assess against petitioner as a person responsible the respective sec_6672 penalties with respect to the quarters at issue in it was not until date that the second revenue_officer concluded that ms romanski should not be subject_to any sec_6672 penalty and noted in the integrated collection services history transcript maintained with respect to hollywood arts that ms romanski did not meet what he characterized in that transcript as the responsibility and willfulness test of sec_6672 conse- 20but see infra note quently he changed his original conclusion as to ms romanski but not as to petitioner which appeared in the date form_4183 with respect to each of hollywood arts’ quarters ended on march june and date and march june and date that he had prepared and submitted to group manager nichter for approval on date and which group manager nichter approved on the same date on date the second revenue_officer consulted irm pt titled rescission of proposed assessment because he had changed his conclusion as to ms romanski that appeared in the date form_4183 also on date the second revenue_officer submitted a request to group manager nichter for his approval to amend the date form_4183 as to ms romanski only by preparing another form_4183 in which he would indicate that ms romanski is not liable for the sec_6672 penalty for each of hollywood arts’ quarters at issue and to prepare and issue letter 1153w the letter that the irs used to rescind any letter that it had previously issued to ms romanski on date the date on which group manager nichter received the second revenue officer’s request for approval to amend the date form_4183 as to ms romanski only and to prepare and issue to her letter 1153w that group manager approved that request on the same date on which group manager nichter approved the second revenue officer’s request that revenue_officer prepared an amended form_4183 which was amended only insofar as it pertained to ms romanski ie the date amended form dollar_figure although the second revenue_officer showed in the date amended form_4183 under the heading persons against whom the trust fund recovery penalty is being considered petitioner’s name and ms romanski’s name he also showed under ms romanski’s name the following pertinent language ms romanski is not liable for the tfrp trust fund recovery penalty on date the second revenue_officer signed and submitted the date amended form_4183 which was amended as to ms romanski only to group manager nichter for his approval on the same date that group manager approved the date amended form_4183 on date the second revenue_officer mailed ms romanski’s letter 1153w to ms romanski 21as was of true of the date form_4183 the amended form_4183 pertained not only to the quarters at issue but also to hollywood arts’ quarter ended on date as discussed above the second revenue_officer did not include that quarter in form_2751 attached to petitioner’s letter on the record before us we find that group manager nichter approved on date petitioner’s letter that the second revenue_officer mailed by certified mail on date to petitioner at his last known addressdollar_figure on that record we further find that the irs complied with the requirements of sec_6751 based upon our examination of the entire record before us and petitioner’s concessions we find that the appeals_office did not abuse discretion in making the determinations in the notice_of_determination on that record we hold that we will sustain the determinations in that notice 22by order dated date date order we gave the parties the opportunity by ordering them to file respective responses to that order to supplement their respective views on brief in the light of graev v commis- sioner t c ___ date supplementing and overruling in part 147_tc_460 regarding petitioner’s contention on brief that sec_6751 applies to the sec_6672 penalty and that the irs did not satisfy sec_6751 in this case on april and date respondent and petitioner respectively filed their respective responses to our date order in his response to our date order petitioner now acknowledges that group manager nichter signed on date the original form_4183 that the second revenue_officer had prepared in which he showed both petitioner and ms romanski as persons against whom the trust fund recovery penalty is being considered petitioner further acknowledges in that response that group manager nichter thereby approved on date petitioner’s letter that the second revenue_officer mailed to petitioner on date we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the parties’ respective concessions an appropriate decision will be entered
